JUDGMENT

                              Court of Appeals
                          First District of Texas
                              NO. 01-15-00468-CV

                          JOSE MARTINEZ, Appellant

                                        V.

           UNIVERSITY OF TEXAS MEDICAL BRANCH, Appellee

           Appeal from the 405th District Court of Galveston County.
                          (Tr. Ct. No. 14-CV-1206).

      This case is an appeal from the order signed by the trial court on February 25,
2015. After due consideration, the Court grants the appellant’s motion to dismiss
the appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against the appellant.

      The Court orders that this decision be certified below for observance.

Judgment rendered July 7, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Huddle, and
Lloyd.